             Case 8:20-cv-01359-PX Document 1 Filed 06/01/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 THE STATE OF MARYLAND                            *

        Plaintiff,                                *

        v.                                        *    Civil No.: _______________

 RYAN MACKLIN                                     *
 8120 South Channel Drive
 Greenbelt, Maryland 20770                        *

        Defendant.                                *


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1442(a)(1), the United States of

America, on behalf of the U.S. Attorney’s Office for the District of Maryland (“USAO”), by and

through its counsel, Robert K. Hur, United States Attorney, and Molissa H. Farber, Assistant

United States Attorney, hereby files this Notice of Removal to the United States District Court for

the District of Maryland. In support thereof, the United States of America states as follows:

       1.      On May 18, 2020, upon motion from defense counsel, the Circuit Court for Prince

George’s County, Maryland (the “State Court”) issued an order in a state criminal case requiring

that the USAO produce a number of documents and records associated with an active federal

criminal investigation. Exhibit 1 (May 18, 2020 Order, State of Maryland v. Ryan Macklin, No.

CT181406X (Cir. Ct. P.G. Cty.)). The federal investigation is related to the state criminal case.

The order specifically requested secret grand jury materials and included requests for materials

subject to attorney work product and law enforcement privileges. Id.

       2.      The USAO received a copy of the State Court order on May 26, 2020.
            Case 8:20-cv-01359-PX Document 1 Filed 06/01/20 Page 2 of 5



       3.      Neither USAO nor any other federal agency is a party to the state criminal

proceeding. The State Court issued its order after a hearing without any input from USAO or any

federal agency. Exhibit 1 at 1. Defense counsel in the State Court case did not comply with the

requirements of United States ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951), or 49 C.F.R. Part 835

before moving for disclosure of records before the State Court.

       4.      Pursuant to 28 U.S.C. § 1442(a)(1), the State Court order may be removed to this

Court because it is a criminal order against or directed to an agency and officer of the United

States. See also United States v. Williams, 170 F.3d 431, 432 (4th Cir. 1999) (permitting removal

of a state court subpoena and order to show cause from the Circuit Court for Anne Arundel County,

Maryland, to the United States District Court for the District of Maryland).

       WHEREFORE, the State Court order entered on May 18, 2020, in the Circuit Court for

Prince George’s County, Maryland, in State of Maryland v. Ryan Macklin, Case Number

CT181406X, is properly removed.

                                                     Respectfully submitted,

                                                     ROBERT K. HUR
                                                     United States Attorney

                                                                    /s/
                                                     Molissa H. Farber (Bar No. 802255)
                                                     Assistant United States Attorney
                                                     36 South Charles Street, 4th Floor
                                                     Baltimore, Maryland 21201
                                                     (410) 209-4862
                                                     (410) 962-2310 (fax)
                                                     Molissa.Farber@usdoj.gov




                                                2
           Case 8:20-cv-01359-PX Document 1 Filed 06/01/20 Page 3 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 1st day of June 2020, I caused to be served a copy of

the foregoing Notice of Removal via email and via U.S. mail, first class, postage prepaid, on:

       Kush Arora, Esq.
       David Benowitz
       Price Benowitz LLP
       409 Seventh Street NW, Suite 200
       Washington, DC 20004
       kush@pricebenowitz.com
       david@pricebenowitz.com

       Kathryn Marsh
       Prince George’s County State’s Attorney Office
       14735 Main Street
       Upper Marlboro, Maryland 20772
       kamarsh@co.pg.md.us


       Due to limited in-person operations as a result of the COVID-19 pandemic, actual

mailing of this filing may occur within three days of June 1, 2020.

                                                                    /s/
                                                     Molissa H. Farber (Bar No. 802255)
                                                     Assistant United States Attorney




                                                3
Case 8:20-cv-01359-PX Document 1 Filed 06/01/20 Page 4EXHIBIT
                                                       of 5   1


  IN THE CIRCUIT COURT FOR PRINCE GEORGES COUNTY, MARYLAND

STATE OF MARYLAND

       V.
                                                      Case No. CT181406X
RYAN MACKLIN

       Defendant.



                                   ORDER OF COURT

       Having considered the oral motion made at the motions hearing in this matter, held

on March 6, 2020, for an order by the Court to require disclosure to the defense of

information obtained or collected by the United States Attorney's Office for the District of

Maryland ("USAO") during its investigation of the events leading to the charges in this

case, and this Court having now determined that such information is discoverable, relevant

and necessary to the defense's preparation of Mr. Macklin's defense in this matter, it is this

            day of May 2020, hereby,

       ORDERED, that Defendant's oral motion is GRANTED; and it is further,

       ORDERED, that the United States Attorney's Office for the District of Maryland

shall immediately, but no later than fourteen (14) days from the date of this signed Order,

provide to defense counsel any and all information collected by it or federal law

enforcement agencies in its investigation into this case, including but not limited to:

       copies of the USAO's recorded interview(s) of the alleged victim in this case,

       including agent, investigator and/or interviewer notes related to the USAO's

       interview(s);

       copies of the USAO's recorded interviews of witnesses, including agent,

       investigator and/or interviewer notes related to the USAO's interview(s);
Case 8:20-cv-01359-PX Document 1 Filed 06/01/20 Page 5 of 5



       copies of the USAO's interview(s) of other parties interviewed in relation to this

       case, including agent, investigator and interviewer notes related to the USAO's

       interviews;

       reports or summary reports of investigation prepared by the United States

       Attorney's Office related to this case, including Reports of Investigation ("ROIs"),

       302s, or other memorializations prepared by the Federal Bureau of Investigation

       ("FBI") or other law enforcement agencies;

       forensic reports related to this matter prepared by the United States Attorney's

       Office or other law enforcement agencies;

       copies of any search warrants sought or obtained in relation to this case, including

       any affidavits in support of such search warrants, and;

       copies of any federal Grand Jury subpoenas issued in relation to this case;

       transcripts of any Grand Jury testimony of the complainant or other witness.




                                              Nicholas E. Rattal
                                              Associate Judge, Seventh Judicial Circuit

Copies to:

Kathryn Marsh
Prince George's County State's Attorney Office
14735 Main Street
Upper Marlboro, Maryland 20772
kamarsh@co.pg.md.us

Kush Arora, Esq.
kush@pricebenowitz.com
David Benowitz
david@pricebenowitz.com
Price Benowitz LLP
409 Seventh Street NW, Suite 200
Washington, DC 20004
